Exhibit 10.1

 

 

RIVER ROCK ENTERTAINMENT AUTHORITY

 

DRY CREEK RANCHERIA BAND OF POMO INDIANS

 

--------------------------------------------------------------------------------

 

FORBEARANCE AND SUPPORT AGREEMENT
Dated as of November 2, 2011

 

in relation to

 

INDENTURE

 DATED AS OF NOVEMBER 7, 2003

 

--------------------------------------------------------------------------------

 

Re:

 

$200,000,000

 

9 ¾% Senior Notes Due 2011

 

 

--------------------------------------------------------------------------------


 

FORBEARANCE AND SUPPORT AGREEMENT

 

THIS FORBEARANCE AND SUPPORT AGREEMENT dated as of November 2, 2011 (the or this
“Forbearance Agreement”) is among THE DRY CREEK RANCHERIA BAND OF POMO INDIANS,
a federally recognized Indian tribe and sovereign nation (the “Tribe”), RIVER
ROCK ENTERTAINMENT AUTHORITY, an unincorporated governmental instrumentality of
the Tribe (the “Authority”) and each of the undersigned holding, or who
beneficially hold, as investment advisors or otherwise, 9 ¾% Notes (as defined
below) (collectively, the “Noteholders”).

 

RECITALS:

 

A.            The Tribe, the Authority and U.S. Bank National Association, as
Trustee, entered into the Original Indenture (as defined below) pursuant to
which the Authority issued and presently has outstanding $200.0 million
aggregate principal amount of 9 ¾% Notes.

 

B.            As of the date hereof, the Tribe has issued and outstanding $27.6
million aggregate principal amount of Merrill Notes (as defined below).

 

C.            Prior to the date hereof, the Tribe, the Authority, Merrill,
Lynch, Pierce, Fenner & Smith Incorporated (“Merrill”) and representatives of
certain holders of the 9 ¾% Notes have discussed the possibility of consummating
a financial restructuring (the “Restructuring”) of the 9 ¾% Notes and the
Merrill Notes.

 

D.            The proposed Restructuring is comprised of the issuance by the
Authority of (x) $27.6 million in aggregate principal amount of the Subordinated
Notes (as defined below), the proceeds of which will be used by the Tribe to
retire in full the Merrill Notes and (y) $200.0 million of Senior Notes (as
defined below) in exchange for up to 100% of the outstanding 9 ¾% Notes, all as
set forth in the terms and conditions described in the term sheet attached
hereto as Annex A (the “Term Sheet”).

 

E.             The Tribe, the Authority and the Noteholders anticipate that the
Restructuring will be implemented through an exchange offer and consent
solicitation pursuant to Section 3(a)(9) of the Securities Act of 1933, as
amended, and the Senior Notes Indenture (as defined below) will be qualified
under the Trust Indenture Act of 1939, as amended.

 

F.             As of the date of this Forbearance Agreement, the 9 ¾% Notes are
due and payable, together with all accrued and unpaid interest owed under the
Original Indenture.

 

G.            Counsel to the Noteholders has delivered to the Tribe and the
Authority a letter stating that each of the Noteholders executing this
Forbearance Agreement as of the date hereof has delivered to such counsel a
certificate substantially in the form of the certificate attached as Annex B to
this Agreement certifying the principal amount of the outstanding 9 ¾% Notes

 

--------------------------------------------------------------------------------


 

beneficially owned by such Noteholder as of the date hereof and that, when
aggregated together, the principal amount beneficially owned by all Noteholders
constitutes a majority of the aggregate principal amount of the outstanding 9 ¾%
Notes.

 

H.            At the request of the Tribe and the Authority, in order to help
facilitate the restructuring of the 9 ¾% Notes and the Merrill Notes, the
Noteholders are willing to agree to forbear from exercising certain of their
rights with respect to the 9 ¾% Notes on the terms and subject to the conditions
of this Forbearance Agreement.

 

I.              Concurrent with the execution of this Forbearance Agreement,
Merrill has executed and delivered to the Tribe and the Authority a
substantially similar forbearance agreement pursuant to which Merrill agrees to
forbear from exercising certain of its rights with respect to the Merrill Notes
and to purchase 100% of the Subordinated Notes as part of the Restructuring, all
on the terms and subject to the conditions of such forbearance agreement (the
“Merrill Forbearance Agreement”).

 

J.             All requirements of law and all other acts and things necessary
to make this Forbearance Agreement a valid, legal and binding agreement
according to its terms for the purposes herein expressed have been fully
complied with, done or performed.

 

NOW, THEREFORE, in consideration of good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Tribe, the Authority and
each of the Noteholders do hereby agree as follows:

 

SECTION 1.           DEFINITIONS

 

The following terms shall have the following definitions:

 

“9 ¾% Notes” means the Authority’s $200 million 9 ¾% Senior Notes due 2011
issued pursuant to the Original Indenture.

 

“AAA” has the meaning set forth in SECTION 9(d) hereof.

 

“Amended Original Indenture” means the Original Indenture as amended in the
Restructuring by the Proposed Amendments, in the form attached to the IC
Acknowledgement.

 

“Applicable Courts” has the meaning set forth in SECTION 9(c) hereof.

 

“Authority” has the meaning set forth in the preamble hereto.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City.

 

“Cash Collateral and Disbursement Agreement” has the meaning set forth in the
Original Indenture.

 

2

--------------------------------------------------------------------------------


 

“Collateral Documents” means each of the Collateral Documents referred to in the
Original Indenture.

 

“Collateral Trust Agreement” means the Collateral Trust Agreement to be entered
into as part of the Restructuring, among the Tribe, the Authority and Deutsche
Bank Trust Company Americas, as trustee (the “Collateral Trustee”), in the form
in attached to the IC Acknowledgment.  The principal terms of the Collateral
Trust Agreement will be as described in the Preliminary Offering Memorandum,
with such changes necessary or appropriate to reflect the terms and conditions
set forth on the Term Sheet and as approved by the Required Noteholders in their
sole and absolute discretion.

 

“Confidential Information” has the meaning set forth in Section 8.7(a) hereof.

 

“Counsel to the Noteholders” means Akin Gump Strauss Hauer & Feld LLP.

 

“Creditor Party” has the meaning set forth in Section 10.2 hereof.

 

“Definitive Documents” means the Senior Notes Indenture, the Subordinated Notes
Indenture, the Pledge and Security Agreement, the Collateral Trust Agreement,
the Waterfall Agreement, the Disclosure Statement and the Amended Original
Indenture.

 

“Disclosure Statement” means the solicitation and disclosure statement in
respect of the Exchange Offer and Consent Solicitation describing, among other
things, the Restructuring contemplated by the Term Sheet, in the form attached
to the IC Acknowledgment, which Disclosure Statement will provide for the
procedures for effecting the Exchange Offer and Consent Solicitation, including
the identity of any depositories and agents that comply with all legal and
regulatory requirements applicable thereto.

 

“Effective Date” has the meaning set forth in SECTION 2 hereof.

 

“Exchange Offer and Consent Solicitation” means that certain offer and consent
solicitation made by the Authority to holders of the 9 ¾% Notes to (x) exchange
up to $200 million of the 9 ¾% Notes for Senior Notes to be issued by the
Authority and (y) consent to the Proposed Amendments to the Original Indenture.

 

“Forbearance Agreement” has the meaning set forth in the preamble hereto.

 

“Forbearance Direction to Trustee” means a direction in writing by the Required
Noteholders (with no obligation to provide an indemnity or other accommodation)
in the form of the direction attached hereto as Annex C pursuant to Section 6.05
of the Original Indenture instructing the trustee not to exercise any remedies,
or take any other action, with respect to any Specified Event of Default.

 

“Forbearance Period” has the meaning set forth in Section 3.1 hereof.

 

3

--------------------------------------------------------------------------------


 

“IC Acknowledgement” has the meaning set forth in SECTION 6 hereof.

 

“Insolvency Event” has the meaning set forth in Section 3.1 hereof.

 

“Insolvency Proceeding” has the meaning set forth in Section 3.1 hereof.

 

“Joinder Agreement” has the meaning set forth in SECTION 7 hereof.

 

“Management Activities” has the meaning set forth in Section 10.2 hereof.

 

“Merrill” has the meaning set forth in the recitals hereto.

 

“Merrill Forbearance Agreement” has the meaning set forth in the recitals
hereto.

 

“Merrill Notes” means the Tribe’s notes in an aggregate original principal
amount of $58.5 million issued in 2006 and 2007, all of which were purchased by
Merrill.

 

“Noteholders” has the meaning set forth in the preamble hereto.

 

“Orders” has the meaning set forth in SECTION 9(e) hereof.

 

“Original Indenture” means the indenture governing the 9 ¾% Notes among the
Tribe, the Authority and U.S. Bank National Association, as trustee, dated
November 7, 2003.

 

“Outside Commencement Date” has the meaning set forth in Section 3.1 hereof.

 

“Outside Date” has the meaning set forth in Section 3.1 hereof.

 

“Permitted Claims” has the meaning set forth in SECTION 9(a) hereof.

 

“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a group or any legal entity or association.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
entered into as part of the Restructuring, among the Tribe, the Authority and
the Collateral Trustee, in the form attached to the IC Acknowledgment.  The
principal terms of the Pledge and Security Agreement will be as described in the
Preliminary Offering Memorandum, with such changes necessary or appropriate to
reflect the terms and conditions set forth on the Term Sheet and as approved by
the Required Noteholders in their sole and absolute discretion.

 

“Preliminary Offering Memorandum” means the Preliminary Offering Memorandum,
dated October 19, 2011, prepared by the Authority with respect to the offer of
the Series A Senior Notes and Series B Tax-Exempt Senior Notes described
therein.

 

4

--------------------------------------------------------------------------------


 

“Proposed Amendments” means the proposed amendments to the Original Indenture,
the principal terms of which are set forth on the Term Sheet.

 

“Required Noteholders” means Noteholders holding at least a majority in
principal amount of the 9 ¾% Notes held by all Noteholders as of the date of the
determination of Required Noteholders.

 

“Required Supermajority Noteholders” means Noteholders holding at least 66 2/3%
in principal amount of the 9 ¾% Notes.

 

“Restructuring” has the meaning set forth in the recitals hereto.

 

“Senior Notes” means the senior notes to be issued pursuant to the Senior Notes
Indenture as part of the Restructuring.

 

“Senior Notes Indenture” means the indenture governing the Senior Notes to be
issued as part of the Restructuring, among the Tribe, the Authority and the
trustee named therein, in the form attached to the IC Acknowledgment.  The
principal terms of the Senior Notes Indenture will be as described in the
Preliminary Offering Memorandum, with such changes necessary or appropriate to
reflect the terms and conditions set forth on the Term Sheet and as approved by
the Required Noteholders in their sole and absolute discretion.

 

“Solicitation” means the solicitation by the Authority of acceptances by the
holders of the 9 ¾% Notes of the Exchange Offer and Consent Solicitation.

 

“Solicitation Period” means that certain period during which the Tribe and the
Authority will distribute the Disclosure Statement to holders of the 9 ¾% Notes.

 

“Subordinated Notes” means the $27.6 million of subordinated notes of the
Authority to be issued pursuant to the Subordinated Notes Indenture as part of
the Restructuring.

 

“Specified Event of Default” means the following Defaults or Event of Defaults
under the Original Indenture existing or anticipated as of the date hereof: the
Authority’s failure to pay when due the principal of, and interest on, the 9 ¾%
Notes on the maturity date as provided for in the Original Indenture and the 9
¾% Notes.

 

“Subordinated Notes Indenture” means the indenture governing the Subordinated
Notes to be issued as part of the Restructuring, among the Tribe, the Authority
and the trustee named therein, in the form attached to the IC Acknowledgment. 
The principal terms of the Subordinated Notes Indenture will be as described in
the Preliminary Offering Memorandum, with such changes necessary or appropriate
to reflect the terms and conditions set forth on the Term Sheet and as approved
by the Required Noteholders in their sole and absolute discretion.

 

“Term Sheet” has the meaning set forth in the recitals hereto.

 

5

--------------------------------------------------------------------------------


 

“Transfer” has the meaning set forth in SECTION 7 hereof.

 

“Transferee” has the meaning set forth in SECTION 7 hereof.

 

“Tribe” has the meaning set forth in the preamble hereto.

 

“Waterfall Agreement” means the Waterfall Agreement to be entered into as part
of the Restructuring, among the Tribe, the Authority, the Depository, the
Collateral Trustee and trustees for the Senior Notes and the Subordinated Notes
named therein, in the form attached to the IC Acknowledgment.  The principal
terms of the Waterfall Agreement will be as described in the Preliminary
Offering Memorandum, with such changes necessary or appropriate to reflect the
terms and conditions set forth on the Term Sheet and as approved by the Required
Noteholders in their sole and absolute discretion.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Term Sheet.

 

SECTION 2.           EFFECTIVE DATE.

 

The Forbearance Period shall commence on the date upon which each of the
following conditions precedent shall have been satisfied or waived (the
“Effective Date”):

 

2.1.          Counsel to the Noteholders shall have received (i) counterparts of
this Forbearance Agreement, executed and delivered by a duly authorized officer
of each of the Tribe and the Authority, (ii) a copy of the Merrill Forbearance
Agreement executed by the Tribe, the Authority and Merrill, and
(iii) counterparts of this Forbearance Agreement, executed and delivered by a
duly authorized representative of each of the Required Noteholders executing
this Forbearance Agreement.

 

2.2.          Counsel for the Tribe and the Authority shall have received
(i) counterparts of this Forbearance Agreement, executed and delivered by a duly
authorized representative of each of the Noteholders executing this Forbearance
Agreement as of the date hereof, (ii) the letter of Counsel to the Noteholders
referred to in recital G to this Agreement, (iii) a copy of the Merrill
Forbearance Agreement executed by Merrill and (iv) a copy of the Forbearance
Direction to Trustee.

 

SECTION 3.           FORBEARANCE PERIOD.

 

3.1.          The “Forbearance Period” shall mean the period of time beginning
upon the Effective Date and ending upon the expiration or earlier termination of
the Forbearance Period in accordance with this Section 3.1.  The Forbearance
Period will immediately and automatically terminate without notice to the Tribe
or the Authority upon the earliest to occur of the following: (i) the Tribe or
the Authority files a petition for relief, reorganization or arrangement or any
other petition in bankruptcy, for liquidation, or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, or if

 

6

--------------------------------------------------------------------------------


 

any such petition is involuntarily filed against the Tribe or the Authority, or
any other event of the types described in clauses (l) or (m) of Section 6.01 of
the Original Indenture shall occur with respect to the Tribe or the Authority
(each such event described or referenced in this clause (i) being an “Insolvency
Event” and any related proceeding being an “Insolvency Proceeding”);
(ii) subject to Section 8.4 hereof, any event of the types described in clauses
(c), (d), (e), (f), (i), (k), (o) or (p) of Section 6.01 of the Original
Indenture (without giving effect to the notice periods described therein) shall
occur with respect to the Tribe or the Authority; (iii) breach of any of the
Collateral Documents (including any failure to deposit Pledged Revenues pursuant
to Section 6.01 of the Cash Collateral and Disbursement Agreement); (iv) the
Solicitation shall not have been commenced by 11:59 p.m. prevailing Eastern Time
on November 18, 2011 (as may be extended in accordance with Section 3.3 of this
Forbearance Agreement, the “Outside Commencement Date”); (v) the consummation of
the Exchange Offer and Consent Solicitation and Restructuring shall not have
occurred by 11:59 p.m. prevailing Eastern Time on December 31, 2011 (the
“Outside Date”); (vi) Merrill shall fail to purchase the Subordinated Notes on
or prior to the Outside Date; (vii) the Merrill Notes or the Original Indenture
shall be amended or modified in any respect or any guarantees, liens or other
direct or indirect credit support of any kind is granted in favor of holders of
the Merrill Notes or the 9 ¾% Notes other than with the written consent of the
Required Holders; (viii) a judgment involving an aggregate liability of $7.5
million or more not covered by insurance shall be entered against the Tribe or
the Authority in favor of any creditor of the Tribe or the Authority, other than
a Noteholder, in relation to any debt that is due and remains unpaid and the
same shall not have been released, discharged, bonded against or stayed pending
appeal before 30 days after such entry; (ix) any representation or warranty made
in writing by or on behalf of any party in this Forbearance Agreement proves to
have been false or incorrect in any material respect on the date as of which
made; or (x) any party hereto defaults materially in the performance of or
compliance with any covenant, agreement or other term contained herein.

 

3.2.          Subject to Section 3.3 below, each Noteholder, severally and not
jointly, agrees that, for so long as the Forbearance Period shall be continuing,
such Noteholder shall not (i) file a complaint or take any other action to
commence litigation, an arbitration or other proceeding to collect payment of
amounts due in respect of its 9 ¾% Notes or to seek to enforce any of the
provisions of the Original Indenture or the Collateral Documents or any of its
rights or remedies thereunder or (ii) commence or participate in commencing any
involuntary Insolvency Proceeding against the Tribe or the Authority.  The
parties hereto agree that this Forbearance Agreement is not intended to and does
not modify, limit or abridge any right, remedy, defense, power or privilege that
the Tribe, the Authority or any Noteholder would or might otherwise have
following the expiration or earlier termination of the Forbearance Period. 
Following the expiration or earlier termination of the Forbearance Period, the
Tribe, the Authority and the Noteholders shall have all rights, remedies, powers
and privileges available to them under the Original Indenture, the 9 ¾% Notes
and the Collateral Documents or otherwise under law or equity as if this
Forbearance Agreement had never existed (including, in the case of the
Noteholders, all rights, remedies, defenses, powers and privileges available to
them as a result of the occurrence of then existing Events of Default, including
the Specified Event of Default).  Except as expressly set forth herein, and
subject to the terms and limitations set forth in this

 

7

--------------------------------------------------------------------------------


 

Forbearance Agreement, no forbearance by the Noteholders of any kind has been
granted by the Noteholders, no course of action or inaction shall give rise to
any forbearance in the absence of an explicit written agreement evidencing such
forbearance, and neither the Tribe nor the Authority will assert and they each
hereby waive any right to assert that any forbearance other than the one
provided for in this Forbearance Agreement exists.

 

3.3.          The Tribe and the Authority acknowledge and agree that if any
Event of Default under the Original Indenture other than a Specified Event of
Default occurs during the Forbearance Period, the Noteholders have reserved the
right to, and may, exercise, at any time and from time to time, any and all
rights and remedies under the Original Indenture, the Collateral Documents and
applicable law in connection therewith.

 

3.4.          Notwithstanding any provision in this Forbearance Agreement to the
contrary, upon the written consent of the Required Noteholders, (i) the Outside
Commencement Date and the Outside Date set forth in Section 3.1 may be extended
prior to or upon each such date and such later dates agreed to in lieu thereof
shall be of the same force and effect as the dates originally provided herein;
and (ii) the termination the Forbearance Period provided in Section 3.1(ii) —
(x) may be waived both before or after the date of such termination.

 

SECTION 4.           COMMITMENT OF NOTEHOLDERS.

 

Subject to the occurrence of the Effective Date and until the expiration of the
Forbearance Period, each Noteholder shall:

 

4.1.          unless the Exchange Offer and Consent Solicitation is earlier
terminated or withdrawn by the Authority, duly tender all of the 9 ¾% Notes
beneficially owned by such Noteholder or for which it is the nominee, trustee,
investment manager or advisor or over which it has voting control or investment
authority for beneficial holders thereof, or cause such 9 ¾% Notes to be duly
tendered, into the Exchange Offer and Consent Solicitation promptly following,
and in any event no later than the tenth (10th) Business Day following such
Noteholder’s receipt of the Disclosure Statement, in accordance with the
procedures set forth in the Disclosure Statement, free and clear of all
Encumbrances;

 

4.2.          unless the Exchange Offer and Consent Solicitation is earlier
terminated, vote all 9 ¾% Notes beneficially owned by such Noteholder or for
which it is the nominee, trustee, investment manager or advisor or over which it
has voting control or investment authority for beneficial holders thereof in
favor of the Proposed Amendments in accordance with the applicable procedures
and recommendations set forth in the Disclosure Statement and accompanying
materials and return any necessary documents to record the same no later than
the tenth (10th) Business Day following the commencement of the Solicitation
Period;

 

4.3.          not withdraw or revoke its tender, consent or vote; provided that
the Tribe and the Authority agree that such Noteholder may withdraw its 9 ¾%
Notes from the Exchange Offer and Consent Solicitation at any time following
(x) the date that the Exchange Offer and

 

8

--------------------------------------------------------------------------------


 

Consent Solicitation is terminated, withdrawn or expired or (y) the termination
of the Forbearance Period; and

 

4.4.          except as permitted by Section 3.3 hereof, not directly or
indirectly take any other action, including, without limitation, initiating any
legal proceeding, that is inconsistent with, or that would delay consummation
of, the Restructuring and the transactions embodied in the Definitive Documents.

 

SECTION 5.           COMMITMENT OF THE TRIBE AND THE AUTHORITY.

 

Each of the Tribe and the Authority jointly and severally agrees to use its
reasonable best efforts to, for so long as the Forbearance Period shall be
continuing, (i) support and complete the Exchange Offer and Consent Solicitation
and Restructuring, (ii) do all things reasonably necessary and appropriate in
furtherance of the Exchange Offer and Consent Solicitation and Restructuring,
including, without limitation (y) commencing the Solicitation by the Outside
Commencement Date unless counsel for the Tribe and the Authority shall not have
received on or prior to such Outside Commencement Date counterparts of this
Forbearance Agreement executed and delivered by the Required Supermajority
Noteholders, which condition may be waived by the Authority in its sole
discretion, and (z) taking all steps reasonably necessary and desirable to cause
the consummation of the transactions contemplated by the Exchange Offer and
Consent Solicitation and the Restructuring to occur on or before the Outside
Date, and (iii) obtain any and all required regulatory and/or third-party
approvals for the Restructuring.   The Authority agrees to pay all duly invoiced
fees and expenses of Counsel to the Noteholders as follows: (x) on the date on
which the Exchange Offer and Consent Solicitation is commenced, the Authority
shall pay all such invoiced fees and expenses for which invoices have been
received prior to such date; (y) on the date the Exchange Offer and Consent
Solicitation is consummated, the Authority shall pay all such invoiced fees and
expenses for which invoices have been received prior to such date (less any
amounts previously paid) and (z) within ten business days following the
expiration or earlier termination of this Forbearance Agreement (regardless of
whether the Exchange Offer and Consent Solicitation has commenced or been
consummated), the Authority shall pay all such invoiced fees and expenses for
which invoices have been received prior to such date (less any amounts
previously paid).   Further, on the earlier to occur of the date the Exchange
Offer and Consent Solicitation is commenced and the expiration or earlier
termination of the Forbearance Period, the Authority agrees to pay all duly
invoiced fees and expenses of K&L Gates LLP, counsel to Lord Abbett, incurred in
connection with the Exchange Offer and Consent Solicitation through the
commencement of the Forbearance Period.

 

SECTION 6.           CERTIFICATION OF DEFINITIVE DOCUMENTS.

 

Prior to the commencement of the Solicitation, and upon the agreement of the
Tribe, the Authority and the Required Noteholders that the Definitive Documents
are in final form (which agreement may be withheld by any Noteholder in its sole
and absolute discretion), the Tribe, the Authority and the Required Noteholders
shall enter into a written acknowledgment substantially

 

9

--------------------------------------------------------------------------------


 

in the form attached hereto as Annex D (the “IC Acknowledgment”), confirming
that the documents attached thereto are in final form and are consistent with
the terms set forth in the Term Sheet.

 

SECTION 7.           TRANSFER OF 9 ¾% NOTES; ADDITIONAL NOTEHOLDER.

 

If, following execution of this Forbearance Agreement by a Noteholder, such
Noteholder hypothecates, pledges, conveys, transfers, assigns or sells
(collectively, a “Transfer”) all or a part of the 9 ¾% Notes held by such
Noteholder to any Person (each such Person, a “Transferee”), such Transferee
must, as a condition precedent to such Transfer, execute a joinder agreement in
substantially the form set forth hereto as Annex E (the “Joinder Agreement”). 
Any Transfer that is made in violation of the immediately preceding sentence
shall be null and void.  A Noteholder shall notify the Tribe and the Authority
in writing of any Transfer by it of 9 ¾% Notes within two Business Days after
the execution of an agreement (or trade confirmation) in respect of such
Transfer.  If, following execution of this Forbearance Agreement by the
Noteholders, a holder of 9 ¾% Notes wishes to become a party to this Forbearance
Agreement, such holder shall execute a Joinder Agreement in substantially the
form set forth hereto as Annex E.  After the holder executes the Joinder
Agreement, such holder shall be a Noteholder for all purposes under this
Forbearance Agreement.

 

SECTION 8.           REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
ACKNOWLEDGEMENTS OF THE TRIBE, THE AUTHORITY AND THE NOTEHOLDERS.

 

8.1.          To induce the Noteholders to enter into this Forbearance
Agreement, the Tribe and the Authority, jointly and severally, represent and
warrant (which representations and warranties shall survive the execution and
delivery of this Forbearance Agreement) to each Noteholder that (a) this
Forbearance Agreement has been duly executed and delivered by the Tribe and the
Authority, (b) this Forbearance Agreement constitutes the legal, valid and
binding obligation, contract and agreement of the Tribe and Authority
enforceable against them in accordance with its terms, (c) the execution,
delivery and performance of this Forbearance Agreement (1) have been duly
authorized by all requisite governmental and other action on the part of the
Tribe and the Authority, (2) do not require the consent or approval of any
governmental or regulatory body or agency, and (3) will not violate (i) any
provision of law, statute, rule or regulation (including, but not limited to,
any tribal ordinance, rule or regulation), (ii) the Tribe’s Articles of
Association, or (iii) any order of any court or any other agency or governmental
authority binding upon the Tribe or the Authority.

 

8.2.          To induce the Noteholders to enter into this Forbearance
Agreement, each of the Tribe and the Authority covenants, acknowledges and
agrees that, for so long as the Forbearance Period shall be continuing, it shall
not seek to enforce any of the provisions of the Original Indenture or the
Collateral Documents or any of its rights or remedies thereunder or at law or in
equity.  Except as expressly set forth herein, and subject to the terms and
limitations set forth in this Forbearance Agreement, no waiver of any kind has
been granted by the Tribe or the Authority, no course of action or inaction
shall give rise to any waiver in the absence of an

 

10

--------------------------------------------------------------------------------


 

explicit written agreement evidencing such waiver, and none of the Noteholders
will assert and they each hereby waive any right to assert that any waiver
exists.

 

8.3.          To induce the Noteholders to enter into this Forbearance
Agreement, each of the Tribe and the Authority covenants, acknowledges and
agrees as at the date of this Forbearance Agreement as follows: (a) the
outstanding principal amount of the 9 ¾% Notes is matured, due and payable in
full and unpaid and (b) the principal amount of the 9 ¾% Notes bears interest in
accordance with the terms of the Original Indenture until paid.

 

8.4.          To induce the Tribe and the Authority to enter into this
Forbearance Agreement, each Noteholder acknowledges and agrees that, for so long
as the Forbearance Period is continuing, the Authority will continue to operate
the Casino and make all payments, including, without limitation, Service
Payments, permitted under the Original Indenture as if no Event of Default had
occurred.

 

8.5.          To induce the Tribe and the Authority to enter into this
Forbearance Agreement, each Noteholder represents and warrants (which
representations and warranties shall survive the execution and delivery of this
Forbearance Agreement) to the Tribe and the Authority that it beneficially owns
the principal amount of the outstanding 9 ¾% Notes that such Noteholder has
certified beneficially owning to Counsel to the Noteholders.

 

8.6.          Each party hereto agrees not to seek, solicit, negotiate, vote or
otherwise take any action to encourage the making of any alternative proposal to
effect a refinancing, restructuring, or modification of the 9 ¾% Notes, the
Original Indenture or the Merrill Notes, or provide any information to any party
contemplating such a transaction.

 

8.7.

 

(a)           Each of the Noteholders agrees that, without the prior written
consent of the Authority or the Tribe, except as required by law, regulation or
legal process, it will not disclose to any other Person (including, without
limitation, by issuing a press release or otherwise making any public statement)
the terms of the Exchange Offer and Consent Solicitation and Restructuring (the
“Confidential Information”) until such time as such terms become generally
available to the public other than as a result of disclosure by a Noteholder in
violation of this Agreement; provided, however, that (i) with respect to any
Noteholder that is an investment adviser, it may disclose the Confidential
Information to the clients of such Noteholder that beneficially own the 9 ¾%
Notes and (ii) it may disclose the Confidential Information to Persons who
subsequently enter into a Joinder Agreement or otherwise agree to be bound by
the terms of this confidentiality obligation either in a writing with the
Authority and Tribe or which recognizes the Authority and Tribe as third party
beneficiaries.

 

(b)           The Authority has registered the 9-3/4% Notes with the United
States Securities and Exchange Commission. Each of the Noteholders acknowledges
that federal and

 

11

--------------------------------------------------------------------------------


 

state securities laws impose limitations on trading in the 9 ¾% Notes at such
time as a Person holder material non-public information with respect to the
Tribe or the Authority.

 

SECTION 9.           IRREVOCABLE LIMITED WAIVER OF SOVEREIGN IMMUNITY; DISPUTE
RESOLUTION PROVISIONS.

 

(a)           Each of the Authority (for itself) and the Tribe (for itself and
each subdivision, agency, department, board, committee, commission,
instrumentality or entity wholly-owned or wholly-controlled, directly or
indirectly, by the Tribe, including the Authority) unconditionally and
irrevocably waives its or their sovereign immunity from any suit, action,
proceeding or legal process of any nature, and any and all defenses based
thereon, limited to any claim, demand, dispute, action or cause of action to
enforce the Noteholders’ rights under this Forbearance Agreement (the “Permitted
Claims”).  Such limited irrevocable waiver extends to permit the interpretation,
enforcement and the seeking of legal or equitable relief and remedies (whether
through an award or granting of specific performance, injunction, mandamus,
damages or otherwise) through judicial proceedings and other legal process as
hereinafter provided in this Forbearance Agreement; provided, however, such
waiver shall be subject to the following limitation: no Person may seek
enforcement or to recover any damages as a result of such waiver against any
property or rights of the Authority or the Tribe, except as against Gaming
Assets (other than Excluded Assets) as defined in the Original Indenture.

 

(b)           Without in any way limiting the generality of the foregoing, each
of the Tribe and the Authority expressly authorizes any governmental authorities
who have the right and duty under applicable law to take any action authorized
or ordered by any court, to take such action to give effect to any judgment
entered or order granted in accordance with the terms of this Forbearance
Agreement.  Each of the Authority and the Tribe unconditionally and irrevocably
waives the jurisdiction and right of any tribal court or forum, now or hereafter
existing or created, to hear or resolve any Permitted Claim.  Each of the
Authority and the Tribe unconditionally and irrevocably waives the application
of any rule or doctrine relating to the exhaustion of tribal remedies,
abstention or comity that might otherwise require or permit a Permitted Claim to
be heard or resolved (either initially or finally) in a tribal court or other
tribal forum.

 

(c)           Each of the Authority and the Tribe irrevocably consents to
(i) arbitration as, and to the extent provided, in Section 9(d) and
Section 9(e) below and (ii) the resolution and enforcement of Permitted Claims
and actions permitted by the waivers described in Section 9(a) and 9(b) above,
to the following courts (the “Applicable Courts”): (x) the federal courts of the
United States of America located in the City of New York and all courts to which
any appeal therefrom may be available; (y) any court of the State of New York
and all courts to which any appeal therefrom may be available; and (z) any court
or other forum of the Tribe (to the extent that a Noteholder has commenced or
consented to an action in such court or forum, but only with respect to such
Noteholder).

 

12

--------------------------------------------------------------------------------


 

(d)           At the election of the Required Noteholders, any Permitted Claims
must be resolved by binding arbitration under the commercial arbitration
rules of the American Arbitration Association (the “AAA”), as modified by this
Forbearance Agreement.  An arbitration proceeding may be commenced only by the
Required Noteholders, upon the filing with the AAA of a Statement of Claim
(within the meaning of the AAA rules) and serving a copy thereof on the
Authority and the Tribe.  A single arbitrator shall hear the Permitted Claim,
and shall be selected in accordance with the rules of the AAA.  No person shall
be eligible to serve as an arbitrator if the person is related to, affiliated
with or has represented in a legal capacity any party to the arbitration
proceeding or any party to this Forbearance Agreement.  The arbitrator shall be
an attorney or retired judge admitted to practice and in good standing before
the highest court of a state, who is experienced in advising clients in
connection with commercial borrowings or the issuance of debt securities.  Any
party shall be permitted to engage in any discovery permitted under the rules of
the AAA.  However, all discovery shall be completed within 90 days following the
initial filing of the Statement of Claim.

 

(e)           The hearing on the arbitration must be held in the City of Los
Angeles, California, and commence and be completed no more than 30 days after
the close of discovery, and the arbitrator shall render an award in writing
within 30 days of the completion of the hearing, which shall contain findings of
facts and conclusions of law.  Any arbitrator appointed hereunder may award
interim injunctive relief before the final arbitration award.  Any controversy
concerning whether an issue is arbitrable shall be determined by the arbitrator.
The Tribe and the Authority shall comply with and observe each order, award,
judgment or decree entered by any arbitrator as provided above or any Applicable
Court with respect to any Permitted Claim (collectively, “Orders”).  To that
end, the Tribe and any court of the Tribe of competent jurisdiction now or
hereafter existing shall give full faith and credit to all Orders and, to the
extent reasonably necessary, shall issue such additional orders and take such
additional actions and exercise such additional legal powers as may reasonably
be necessary to effectuate the same, whether within or without the Tribe’s
lands.  In addition, to the extent applicable, any arbitration award arising
from arbitration authorized hereunder shall be effectuated in accordance with
the terms granting such arbitration rights and in accordance with the Tribal
Arbitration Ordinance, and shall be deemed to be an Order.  The Tribe’s police
powers shall be available to secure and support any such enforcement efforts,
and all police or other law enforcement officials of the Tribe shall carry out
such Orders.  All enforcement remedies with respect to any Order generally
available throughout the State of California may be applied on the reservation
of the Tribe, including lands owned in fee by or held by or in trust for the
Tribe.

 

(f)            Each of the Tribe and the Authority agrees not to revoke or
limit, in whole or in part, its waiver of sovereign immunity contained in this
Forbearance Agreement or in any way attempt to revoke or limit, in whole or in
part, such waiver of sovereign immunity.  In the event of any such revocation,
limitation, attempted revocation, or attempted limitation, the parties hereto
expressly recognize and agree that there remains no adequate remedy at law
available to the Noteholders, each of them will be irreparably injured upon such
revocation or limitation hereof, and each of the Tribe and the Authority hereby
consents to the entry of appropriate injunctive relief, consistent with the
terms and conditions of this Forbearance

 

13

--------------------------------------------------------------------------------


 

Agreement.  In the event of any attempted limitation or revocation of the waiver
of sovereign immunity granted in this Forbearance Agreement, a Noteholder may
immediately seek judicial injunctive relief as provided in this waiver.  Any
action seeking injunctive relief hereunder shall be brought at such Persons’
option, either in an arbitration proceeding as provided herein, or in one of the
Applicable Courts, and each of the Tribe and Authority expressly consents to the
jurisdiction of, and agrees to be bound by, any order or judgment of such
arbitrator or Applicable Court, and any federal or state court with appellate
jurisdiction thereof.

 

SECTION 10.         IGRA SAVINGS PROVISIONS; MANAGEMENT ACTIVITIES.

 

10.1.        It is not the intent of the parties hereto that this Forbearance
Agreement whether considered alone, or together with any other one or more
documents, constitutes a management contract within the meaning of IGRA and its
implementing regulations.  Accordingly, to the extent any reasonable basis
exists therefore, each and every provision hereof shall be interpreted in a
manner that does not cause this Forbearance Agreement to constitute a management
contract, whether considered alone, or together with any other one or more
documents.  In no event shall any provision of this Forbearance Agreement be
applied, or deemed in effect or enforceable, to the extent such provision allows
any action or influence by any party hereto or any other Person that constitutes
management of gaming in violation of IGRA and its implementing regulations. 
Notwithstanding any other provision herein, if any term or condition herein
should cause this Forbearance Agreement alone or together with one or more other
documents, to constitute a management contract within the meaning of IGRA and
its implementing regulations, such term or condition shall be null and void
without any further force and effect, with all other terms and conditions not
similarly null and void remaining in full force and effect.  This provision
shall survive as an agreement separate and apart from the remainder of this
Forbearance Agreement in the event of any determination that any provision of
this Forbearance Agreement causes this Forbearance Agreement to constitute a
management contract within the meaning of IGRA and its implementing regulations.

 

10.2.        Notwithstanding any provision in this Forbearance Agreement, none
of the Collateral Trustee, the Trustee, the Depository or any holder of the 9 ¾%
Notes (each, a “Creditor Party”) shall engage in any planning, organizing,
directing, coordinating or controlling of all or any portion of the operations
of the Gaming Business (collectively, “Management Activities”), including, but
not limited to:

 

(a)           the training, supervision, direction, hiring, firing, retention,
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;

 

(b)           any working or employment policies or practices;

 

(c)           the hours or days of operation;

 

(d)           any accounting systems or procedures;

 

14

--------------------------------------------------------------------------------


 

(e)           any advertising, promotions or other marketing activities;

 

(f)            the purchase, lease, or substitution of any gaming device or
related equipment or software, including player tracking equipment;

 

(g)           the vendor, type, theme, percentage of pay-out, display or
placement of any gaming device or equipment; or

 

(h)           budgeting, allocating, or conditioning payments of the Authority’s
operating expenses;

 

provided, however, that no party to this Agreement will be in violation of this
paragraph as a result of any such Person enforcing (or directing the enforcement
of) compliance with any term or condition of this Forbearance Agreement that
does not require the Gaming Business to be subject to any Management Activities.

 

SECTION 11.         MISCELLANEOUS.

 

11.1.        The descriptive headings of the various sections or parts of this
Forbearance Agreement are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.

 

11.2.        Any notice that is to be delivered to any party hereto pursuant to
this Forbearance Agreement shall be delivered or transmitted as follows:

 

If to the Authority and the Tribe:

 

River Rock Entertainment Authority

3250 Highway 128

Geyserville, California 95441

Facsimile:  (707) 857-2726

Attention:  Chief Financial Officer

 

and

 

Dry Creek Rancheria Band of Pomo Indians

3250 Highway 128

Geyserville, California 95441

Attention:  Chairman

 

with copies to:

 

Holland & Knight LLP

633 West Fifth Street, 21st Floor

 

15

--------------------------------------------------------------------------------


 

Los Angeles, California 90071

Facsimile:  (213) 896-2450

Attention:  Jerome Levine, Esq.

 

and

 

Holland & Knight LLP

31 West 52nd Street

New York, New York 10019

Facsimile:  (212) 385-9010

Attention:  Randolph DelFranco, Esq.

 

If to the Noteholders:

 

To the address set forth below each Noteholder’s signature block

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

2029 Century Park East, Suite 2400

Los Angeles, California 90067

Facsimile:  (310) 229-1001

Attention:  Frank Reddick, Esq.

 

All notices shall be effective: (i) upon delivery by courier to the address
specified in this Section 11.2, (ii) in the case of a facsimile, when such
facsimile is transmitted to the facsimile number specified in this Section 11.2
and the facsimile machine used by the sender provides written confirmation that
such facsimile has been so transmitted or receipt of such facsimile is otherwise
confirmed; or (iii) in the case of email, when transmitted if no error message
is received by the sender.

 

11.3.        This Forbearance Agreement constitutes the complete agreement
between the parties and incorporates all prior agreements and representations,
if any.  This Forbearance Agreement may not be amended or changed except in a
writing signed by the party to be charged by said amendment or modification.

 

11.4.        This Forbearance Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

11.5.        The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this Forbearance Agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

 

16

--------------------------------------------------------------------------------


 

11.6.        Any provision of this Forbearance Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.7.        Each Noteholder represents and warrants that it is a holder of
Notes.

 

[Remainder of page intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

 

RIVER ROCK ENTERTAINMENT AUTHORITY

 

 

 

By:

/s/ Harvey Hopkins

 

Name:

Harvey Hopkins

 

Title:

Chairman of the Board

 

 

 

By:

/s/ Margie Rojes

 

Name:

Margie Rojes

 

Title:

Secretary-Treasurer

 

 

 

THE DRY CREEK RANCHERIA BAND OF POMO INDIANS

 

 

 

By:

/s/ Harvey Hopkins

 

Name:

Harvey Hopkins

 

Title:

Chairman of the Board

 

 

 

By:

/s/ Margie Rojes

 

Name:

Margie Rojes

 

Title:

Secretary-Treasurer

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Noteholder’s Name (please print):

 

 

 

Lord , Abbett & Co. LLC, as investment adviser to multiple advisory clients
holding Notes

 

 

 

By:

/s/ John K. Forst

 

Name:

John K. Forst

 

Title:

Deputy General Counsel

 

 

 

Address (please print):

 

Lord, Abbett & Co. LLC

 

90 Hudson Street

 

Jersey City, NJ 07302-3973

 

T. 201-827-2719

 

F. 201-827-3719

 

E-mail: jforst@lordabbett.com

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Holder’s Name on behalf of Client Accounts that are Noteholders:

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

(as investment adviser to its Client Accounts)

 

 

 

By:

/s/ Richard T. Greenwood

 

Name:

Richard T. Greenwood

 

Title:

Managing Director

 

 

 

Address (please print):

 

100 Mulberry Street, GWC 2

 

Newark, NJ 07102

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Noteholder’s Name (please print):

 

 

 

JEFFERIES HIGH YIELD TRADING, LLC

 

 

 

By:

/s/ Paul Loomis

 

Name:

Paul Loomis

 

Title:

Senior VP

 

 

 

Address (please print):

 

1 Station Pl, 3N

 

Stamford, CT 06902

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Noteholder’s Name (please print):

 

 

 

Ellis Lake Master Fund, LP

 

 

 

By:

/s/ Gabe Nechamkin

 

Name:

Gabe Nechamkin

 

Title:

Managing Member of GP

 

 

 

Address (please print):

 

Ellis Lake Capital, LLC

 

623 5th Ave, 16th Fl.

 

New York, NY 10622

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

AbitibiBowater Fixed Income Master Trust Fund

 

 

 

By: Guggenheim Investment Management, LLC as Investment Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

The AbitibiBowater Inc. US Master Trust for Defined Benefit Plans

 

 

 

By: Guggenheim Investment Management, LLC as Investment Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

GUGGENHEIM APSLEY FUND L.P.

 

 

 

By: Guggenheim Apsley Holdings LLC as General Partner

 

 

 

By: Guggenheim Investment Management, LLC as Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

BDIF LLC

 

 

 

By: Guggenheim Investment Management, LLC as Investment Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Claymore IG UIT Series 20

 

 

 

By: Guggenheim Partners Investment Management, LLC as Investment Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

CNI CHARTER HIGH YIELD BOND FUND

 

 

 

By: Guggenheim Investment Management, LLC as Sub-Adviser

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Policemen and Firemen Retirement System of the City of Detroit

 

 

 

By: Guggenheim Partners Investment Management, LLC as Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

THE NORTH RIVER INSURANCE COMPANY

 

 

 

By: Guggenheim Investment Management, LLC as Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

ODYSSEY AMERICA REINSURANCE CORPORATION

 

 

 

By: Guggenheim Partners Investment Management, LLC as Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Claymore/Guggenheim Strategic Opportunities Fund

 

 

 

By: Guggenheim Partners Asset Management, LLC

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Heron International Holdings

 

 

 

By: Guggenheim Partners Investment Management, LLC as Investment Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

MASTER SEGREGATED PORTFOLIO B

 

 

 

Guggenheim High-Yield Plus Master Fund SPC

 

 

 

On behalf of and for the account of

 

MASTER SEGREGATED PORTFOLIO B

 

 

 

By: Guggenheim Investment Management, LLC as Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

Intel Corporation Profit Sharing Retirement Plan

 

 

 

By: Guggenheim Partners Asset Management, LLC

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Locals 302 & 612 Operating Engineers — Employers Retirement Plan

 

 

 

By: Guggenheim Partners Asset Management, LLC

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

NYLIAC SEPARATE ACCOUNT 70_A01

 

 

 

By: Guggenheim Partners Asset Management, LLC

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

NZCG Funding Ltd.

 

 

 

By: Guggenheim Investment Management, LLC as Collateral Manager

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

School Employees’ Retirement System of Douglas County School District 0001

 

 

 

By: Guggenheim Investment Management, LLC as Adviser

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

 

 

 

PRINCIPAL FUND, INC. — GLOBAL DIVERSIFIED INCOME FUND

 

 

 

By: Guggenheim Investment Management, LLC as Sub-Adviser

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

SEI Global Master Fund plc the SEI High Yield Fixed Income Fund

 

 

 

By: Guggenheim Investment Management, LLC as Portfolio Manager

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. HIGH YIELD BOND FUND

 

 

 

 

By: Guggenheim Investment Management, LLC as Portfolio Manager

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

SEI INSTITUTIONAL INVESTMENTS TRUST-HIGH YIELD BOND FUND

 

 

 

By: Guggenheim Investment Management, LLC as Sub-Adviser

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

SEI INSTITUTIONAL MANAGED TRUST-HIGH YIELD BOND FUND

 

 

 

 

By: Guggenheim Investment Management, LLC as Sub-Adviser

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

COPPER RIVER CLO LTD.

 

 

 

By: Guggenheim Investment Management, LLC as Collateral Manager

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

THE HOSPITAL FOR SICK CHILDREN FOUNDATION

 

 

 

 

By: Guggenheim Investment Management, LLC as Manager

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

THE HOSPITAL FOR SICK CHILDREN EMPLOYEE PENSION PLAN TRUST

 

 

 

By: RBC Dexia Investor Services Trust, solely as Trustee

 

 

 

 

By:

/s/Sunil Dundee and Eva Tang

 

Name:

Sunil Dundee and Eva Tang

 

Title:

Client Service Managers

 

 

 

 

By: Guggenheim Investment Management, LLC as Manager

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

SNAX 24 LIMITED

 

 

 

By: Guggenheim Investment Management, LLC as Investment Manager

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

 

WELLWATER LLC

 

 

 

By: Guggenheim Investment Management, LLC as Investment Manager

 

 

 

 

By:

/s/ Michael Damaso

 

Name:

Michael Damaso

 

Title:

Senior Managing Director

 

 

 

 

Address:

 

 

 

 

 

 

Signature Page to Forbearance Agreement

 

--------------------------------------------------------------------------------


 

Annex A
TERMS OF EXCHANGE OFFER AND NEW SENIOR NOTES(1)

 

EXCHANGE OFFER

 

Securities Subject to Offer

 

9 ¾% Senior Notes due November 1, 2011 (“Existing Notes”)

 

 

 

Exchange Offer

 

For each $1,000 principal of Existing Notes, holders will receive (a) $1,000
principal of 9% Senior Notes due 2018 (the “Senior Notes”), less the prorated
cash payment referred to in clause (c) below, (b) a cash forbearance or consent
fee in an amount equal to the accrued and unpaid interest on the Existing Notes
through the date the Exchange Offer is consummated, and (c) a pro rata amount
(among all exchanging holders) of restricted cash balances and the balance sheet
cash in excess of $13.0 million of cage and operating cash and $0.7 million to
be applied toward road construction costs to be applied as a principal paydown
for exchanging holders (“Cash Payment”).  

 

 

 

Commencement Date

 

No later than Outside Commencement Date

 

 

 

Expiration Date

 

20 Business Days following the Commencement Date, unless extended but in no
event later than December 31, 2011

 

 

 

Conditions

 

(a)   67% exchange of Existing Notes and consent to Proposed Amendments
(described below);

 

(b)   Merrill Lynch purchases $27,600,000 of 6.5% Senior Subordinated Notes due
2019 (the “Subordinated Notes”), the terms of which shall be substantially the
same as described in the Preliminary Offering Memorandum, the proceeds of which
shall be used to retire in full the Merrill Notes;

 

(c)   All existing collateral, security and pledge agreements for Existing Notes
to be amended, and new collateral, security and pledge agreements to be entered
into, to provide for collateral and pledges described below in Security,
including execution and delivery of amendments to each of Pledge and Security
Agreement, the Cash Collateral and Disbursement Agreement and the Control
Agreement implementing the Proposed Amendments;

 

(d)   Execution and delivery of a supplemental indenture to the Existing Notes
Indenture reflecting Proposed Amendments;

 

(e)   Absence of any law or regulation which would, and the absence of any
pending or threatened injunction or other proceeding which (if adversely
determined) would, make unlawful or invalid or enjoin the implementation of the
Proposed Amendments or that would question the legality or validity thereof; and

 

(f)    Other customary conditions.

 

--------------------------------------------------------------------------------

(1)  Undefined capitalized terms have the meaning given in the Preliminary
Offering Memorandum.

 

1

--------------------------------------------------------------------------------


 

TERMS OF SENIOR NOTES OFFERED

 

Maturity

 

November 1, 2018

 

 

 

Interest Rate

 

9.0% cash pay

 

 

 

Interest Payment Dates

 

May 1 and November 1, beginning May 1, 2012

 

 

 

Additional Securities

 

The Authority shall be permitted to issue additional Senior Notes following the
closing of the Exchange Offer provided that (x) such issuances shall be solely
to holders of Existing Notes for a consideration at least equal to the then
outstanding principal balance of the Existing Notes so exchanged (without any
further payment or other consideration being paid by the Tribe or the Authority)
and (y) immediately following any such issuance, no more than $200 million in
aggregate principal of Senior Notes shall be outstanding (less the sum of all
redemptions of Senior Notes and Existing Notes from and after the closing of the
Exchange Offer).

 

 

 

Security

 

The Collateral will be as described in the Preliminary Offering Memorandum,
generally a first priority lien on Authority’s revenues and substantially all of
its existing and future real property and tangible and intangible personal
property, subject to certain exceptions and permitted liens.

 

Pursuant to the Consent Solicitation and Proposed Amendments (described below),
the Authority, the Tribe and the trustee under the Existing Notes indenture will
amend the existing security and collateral agreements (referred to in the
Original Indenture) and enter into new waterfall, collateral and security
agreements containing the terms contemplated in the Preliminary Offering
Memorandum, with such changes necessary to reflect the new debt structure and
providing that all Collateral (including, but not limited to, the pledged
revenues) will first be used to repay Senior Notes, Senor Parity Debt and the
Subordinated Notes, including interest and redemption amounts.

 

 

 

Optional Redemption

 

Substantially as described in Preliminary Offering Memorandum. 

 

 

 

Excess Cash Flow; Mandatory Redemption

 

Authority must redeem Senior Notes with 90% of Excess Cash Flow (as defined in
the Preliminary Offering Memorandum, with such modifications necessary to
reflect the changed debt structure and to effect the Proposed Amendments) each
semi-annual period at 100% of principal amount plus accrued and unpaid
interest.  Permitted Debt to be amended to include Existing Notes, provided for
purposes of Excess Cash Flow and Waterfall Agreement, payments on or in respect
of the Existing Notes shall not be deducted.  If EBITDA for the rolling  12
calendar months prior to any distribution is less than $50 million, 100% of
Excess Cash Flow shall be used to redeem Senior Notes.

 

10% of Excess Cash Flow (if EBITDA test met and no default or event of default)
will be distributed to Tribe to be applied as follows: $2.3 million shall be
used for payment on Subordinated Notes as described in Preliminary Offering
Memorandum.

 

If principal amount of Senior Parity Debt and Existing Notes is $100,000,000 or
less and senior leverage ratio is at or less than three times, Authority shall
pay

 

2

--------------------------------------------------------------------------------


 

 

 

current interest on the Subordinated Notes (otherwise, interest shall be paid in
kind).

 

 

 

Priority Distributions

 

Substantially as described in Preliminary Offering Memorandum.

 

 

 

Covenants

 

Substantially as described in Preliminary Offering Memorandum.  Provided,
appropriate amendments to definitions and covenants to reflect priority of
Senior Notes, other Senior Parity Debt and Subordinated Notes to Existing Notes.

 

 

 

Permitted Payments

 

Substantially as described in the Preliminary Offering Memorandum.

 

CONSENT SOLICITATION

 

Consent Solicitation

 

Obtain consent of holders of Existing Notes for following Proposed Amendments
(for the avoidance of doubt, none of the Proposed Amendments will be effective
unless the Exchange Offer is consummated in accordance with its terms):

 

·      Original Indenture, dated November 1, 2003: to among other things, (a)
remove substantially all material affirmative and negative covenants of the
Authority and the Tribe other than to pay principal and interest, (b) remove
certain events of default, (c) modify collateral and security provisions to
require instructions by trustee from 100% of holders of Existing Notes for any
action (including foreclosure) relating to collateral as well as provide
restrictions on enforcement actions (including standstill provisions) and
release of Collateral TBD and (d) provide for express lien subordination to the
Senior Parity Debt and Subordinated Notes.  Additional amendments to be
considered.

 

·      Pledge and Security Agreement, dated November 1, 2003:  to among other
things, to (a) grant trustee for Senior Notes (the “Senior Notes Trustee”) a
first priority security interest and lien in all Collateral for benefit of all
Senior Parity Debt, (b) release certain Collateral with respect to the Existing
Notes TBD, (c) require approval of 100% of holders of Existing Notes in addition
to Trustee to foreclose on any Collateral and adding a standstill period to
provide holders of Senior Notes an exclusive period to bring an action, and (d)
amend the application of proceeds to provide that the Senior Parity Debt
receives principal and interest prior to Existing Notes.

 

·      Cash Collateral and Disbursement Agreement, dated November 1, 2003, to
among other things, (a) amend definition of Pledged Revenues to provide Pledged
Revenues for purposes of the Existing Notes shall only be amounts released
pursuant to the Waterfall Agreement following payment of tribal distributions,
operating expenses and payments on Senior Parity Debt and Subordinated Notes,
and (b) require approval of 100% of holders of Existing Notes in addition to
Trustee to exercise control over collection accounts, in addition to providing a
standstill period to provide holders of Senior Notes an exclusive period to
bring an action.

 

3

--------------------------------------------------------------------------------


 

Annex B

 

Form of Noteholder Certificate

 

November [  ], 2011

 

Akin Gump Strauss Hauer & Feld LLP

2029 Century Park East, Suite 2400

Los Angeles, California 90067

Facsimile:  (310) 229-1001

Attention:  Frank Reddick, Esq.

 

Dear Mr. Reddick:

 

As of the date set forth above, we, the undersigned, beneficially own
$                               (please print) aggregate principal amount of the
9 ¾% Senior Notes due 2011 (the “Notes”) issued by the River Rock Entertainment
Authority (the “Authority”) pursuant to the Indenture governing the Notes among
The Dry Creek Rancheria Band of Pomo Indians, the Authority and U.S. Bank
National Association, as trustee, dated November 7, 2003.

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Noteholder’s Name (please print):

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address (please print):

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex C

 

Forbearance Direction to Trustee

 

November [  ], 2011

 

U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN  55107-2292

Internal mail EP-MN-WS3C

Facsimile:  651-495-8097

Attention:  Frank Leslie

 

And

 

Lawrence J. Bell
U.S. Bank Corporate Trust Services
PD-OR-P6TD
555 SW Oak Street, PL-6
Portland, OR 97204
Phone:  503-275-3006
Facsimile:  503-275-5738
lawrence.bell@usbank.com

 

Dear Gentlemen:

 

As of the date set forth above, we, the undersigned, beneficially own in the
aggregate a majority of the outstanding principal amount of the 9 ¾% Senior
Notes due 2011 (the “Notes”) issued by the River Rock Entertainment Authority
(the “Authority”) pursuant to the Indenture governing the Notes among The Dry
Creek Rancheria Band of Pomo Indians, (the “Tribe”), the Authority and U.S. Bank
National Association, as trustee, dated November 7, 2003 (the “Indenture”). 
Pursuant to Section 6.05 of the Indenture, we, the undersigned, hereby instruct
you, in your capacity as trustee under the Indenture, not to exercise any
remedies, or take any other action, with respect to the Authority’s failure to
pay when due the principal of, and interest on, the Notes, unless and until we
further instruct you in writing.

 

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

 

Noteholder’s Name (please print):

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address (please print):

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex D

 

IC Acknowledgment

 

Each of the undersigned hereby acknowledges and agrees, as required by Section 6
of the Forbearance and Support Agreement, dated as of November [  ], 2011 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Forbearance Agreement”), by and among the River Rock Entertainment
Authority (the “Authority”), The Dry Creek Rancheria Band of Pomo Indians, a
federally recognized Indian tribe and sovereign nation (the “Tribe”), and the
Noteholders from time to time parties thereto, that the following attached
documents are in final form and consistent with the terms set forth in the Term
Sheet:

 

1.                                       Supplement, dated
[                    ], 2011 amending the Indenture governing the 9 ¾% Notes
among the Tribe, the Authority and U.S. Bank National Association, as trustee,
dated November 7, 2003, attached hereto as Exhibit A.

 

2.                                       Cash Collateral and Disbursement
Agreement, dated [                    ], 2011, among the Tribe, the Authority
and Deutsche Bank Trust Company Americas, as collateral trustee (the “Collateral
Trustee”), and the disbursement agents named therein, attached hereto as
Exhibit B.

 

3.                                       Solicitation and Disclosure Statement,
dated [                    ], 2011, attached hereto as Exhibit C.

 

4.                                       Pledge and Security Agreement, dated
[                    ], 2011, among the Tribe, the Authority and the Collateral
Trustee, attached hereto as Exhibit D.

 

5.                                       Indenture governing the [  ]% Senior
Notes due [2018], dated [                    ], 2011, among the Tribe, the
Authority and the trustee named therein (the “Senior Notes Trustee”), attached
hereto as Exhibit E.

 

6.                                       Indenture governing the [  ]%
Subordinated Notes due [2019], dated [                    ], 2011, among the
Authority, the Tribe and the trustee named therein (the “Subordinated Notes
Trustee”), attached hereto as Exhibit F.

 

7.                                       Waterfall Agreement, dated
[                    ], 2011, among the Tribe, the Authority, the Senior Notes
Trustee, the Subordinated Notes Trustee, the Collateral Trustee and the
depository named therein, attached hereto as Exhibit G.

 

Capitalized terms used but not defined herein shall have the meaning given them
in the Forbearance Agreement.

 

 

[Signatures Follow]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED, as of the date first above written:

 

 

RIVER ROCK ENTERTAINMENT AUTHORITY

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

THE DRY CREEK RANCHERIA BAND OF POMO INDIANS

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

Noteholder’s Name (please print):

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address (please print):

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex E

 

Joinder Agreement

 

This Joinder Agreement, dated as of                                (this
“Joinder Agreement”), to the Forbearance and Support Agreement, dated as of
November [  ], 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Forbearance Agreement”), by and among, the
River Rock Entertainment Authority, The Dry Creek Rancheria Band of Pomo
Indians, a federally recognized Indian tribe and sovereign nation, and the
Noteholders from time to time parties thereto, is delivered pursuant to the
terms and conditions of the Forbearance Agreement.  Capitalized terms used but
not defined herein shall have the meaning given them in the Forbearance
Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned hereby
(i) becomes a party to the Forbearance Agreement with the same force and effect
as if originally a signatory thereto; (ii) expressly assumes all obligations of
a “Noteholder” thereunder; and (iii) shall be referred to as “Noteholder” for
all purposes thereunder.  From and after the date hereof, the undersigned shall
for all purposes be a party to the Forbearance Agreement and shall have the same
rights, benefits and obligations as a Noteholder originally party thereto.

 

This Joinder Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

Noteholder’s Name (please print):

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address (please print):

 

 

 

 

 

 

 

--------------------------------------------------------------------------------